Citation Nr: 1027061	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1956 and December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Although many of the Veteran's service treatment records have 
been associated with the claims file, his entrance examination 
prior to beginning his second period of service in December 1990 
is not of record.  There is also a notation in the service 
treatment records that the Veteran was referred to the audiology 
clinic on December 10, 1990, but this audiogram is not of record.  
As these records would be highly probative to the Veteran's 
claim, further efforts to obtain them should be undertaken before 
the Board renders a decision in this case. 

At the May 2010 hearing, the Veteran also testified that he 
received regular examinations from Dr. Karl Kellum before periods 
of service with National Guard or Reserve.  On remand, an attempt 
should be made to obtain these records. 

Lastly, the Veteran has submitted new evidence in June 2010, 
consisting of an audiometric record from his former employer.  
This evidence has not been previously considered by the RO, and 
the Veteran has not waived RO consideration.  Upon remand, this 
evidence should be considered when readjudicating the Veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's 
complete service treatment records, to include 
all clinical records and audiograms.  The 
Board is particularly interested in the 
entrance examination report preceding his 
entry into service in December 1990 and the 
records relating to his referral to the audio 
clinic on December 10, 1990.  If these records 
are not available, a negative reply must be 
provided.  

2.  Make arrangements to obtain the Veteran's 
treatment records for hearing loss from Dr. 
Karl Kellum.  The Veteran should be asked to 
provide all necessary information and to 
submit all relevant records that he has in his 
possession.  

3.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 


